MEMORANDUM **
Gabriel Ruiz-Bribiesca, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s denial of his application for cancellation of removal for failure to establish ten years of continuous physical presence in the United States. We have jurisdiction under 8 U.S.C. § 1252(b), and we deny the petition for review.
We review for substantial evidence the Board’s and the IJ’s finding that Ruiz-Bribiesca failed to satisfy the continuous physical requirement of 8 U.S.C. § 1229b. See Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). An alien breaks the continuity of his physical presence if he departs from the United States for any period in excess of 90 days or for any periods in the aggregate exceeding 180 days. 8 U.S.C. § 1229b(d)(2); Tapia v. Gonzales, 430 F.3d 997, 1001 (9th Cir. 2005).
Ruiz-Bribiesca’s application for cancellation of removal, his amendment to the application, and his testimony gave inconsistent information regarding his presence in the United States between November 1991 and May 1992. His employer’s testimony and pay stubs provided no corroboration for his presence during this period. Therefore, the evidence does not compel the conclusion that the Board and the IJ *682erred in finding that Ruiz-Bribiesca failed to establish ten years of continuous presence. See Lopez-Alvarado, 881 F.3d at 851.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.